DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
Date: June 11, 2018
From: Timothy B. Hill, Acting Director
Subject: Neonatal Abstinence Syndrome: A Critical Role for Medicaid in the Care of Infants
This Informational Bulletin provides states with considerations when designing approaches to
treatment of infants with Neonatal Abstinence Syndrome (NAS), including Medicaid coverage
options and limitations. It contains a summary of some current studies on such treatment, which
suggest possible strategies states may want to consider in building effective coverage programs.
It further discusses ways in which Medicaid can support the mothers, fathers, and caregivers of
the infants in providing care that can improve health outcomes for their infants with NAS.
Background
Neonatal Abstinence Syndrome (NAS) is a constellation of symptoms in newborn infants
exposed to any of a variety of substances in utero, including opioids. 1 Clinically significant neonatal withdrawal most commonly results from exposure to opioids, but symptoms of neonatal
withdrawal have also been noted in infants exposed to antidepressants, anxiolytics, and other
non-opioids. 2 NAS is not characterized as an addiction or substance use disorder; rather it is a
medical condition resulting in a physiologic response to the infant’s exposure to cessation of the
opioid or other substance the mother was using. 3
NAS is a significant and rapidly growing public health concern. It is directly related to the opioid
crisis facing this country. The incidence of NAS in the United States increased nearly five-fold
between 2000 and 2012 4 from a rate of 1.2 per 1,000 hospital births per year in 2000 to 5.8 per
1,000 hospital births per year in 2012, reaching a total of 21,732 infants diagnosed with NAS in

Wiles JF, Isemann B, Ward LP, Vinks AA, Akinbi H. “Current Management of Neonatal Abstinence Syndrome
Secondary to Intrauterine Opioid Exposure.” J Pediatr 2014 165:440-6 DOI:10.1016/jpeds 2014.05.010.
2
Kocherlakota P, “Neonatal Abstinence Syndrome.” Pediatrics 2014:134e:e547 (2014) DOI:10.15242/peds.20133524
3
Kocherlakota P, “Neonatal Abstinence Syndrome.” Pediatrics 2014
4
Patrick SW, Davis MM, Lehman CU, Cooper WO “Increasing Incidence and Geographic Distribution of Neonatal
Abstinence Syndrome: United States 2009-2012.”J Perinato,2015 35, 667, http://dx.doi.org/10.1038/jp.2015.63
1

1

that year. 5 This translates to a rate of one infant born with NAS approximately every 25 minutes
in 2012. 6 More than eighty percent of infants treated for NAS have their care paid for by
Medicaid. 7
NAS is a complex condition and symptoms vary from infant to infant, based on a number of
factors, including but not limited to the longevity and history of substance use by the mother and
the quantity and type of opioid and/or other substances used. 8 The clinical signs of NAS include
high pitched and excessive crying, irritability, poor sleep, sweating, poor feeding, respiratory
distress, seizures, tremors and other signs. 9 Experts consider NAS to be an expected and
treatable result of women’s prenatal opioid or other substance use, although long term
ramifications for the infants are still unknown. 10 Symptoms of NAS usually develop within 72
hours of birth, but may develop anytime in the first week of life, including after hospital
discharge. 11
Conceptually, every infant with in utero opioid and/or other substance exposure falls along the
continuum of withdrawal symptoms, ranging from mild and at times clinically insignificant
signs, to much more severe signs. The diagnosis of NAS is made by observing these clinical
signs of neonatal withdrawal that the newborn exhibits in the days to weeks after birth. 12

Patrick SW, Schumacher RE, Benneyworth BD, Krans EE, McAllister JM, Davis MM, “Neonatal Abstinence
Syndrome and Associated Health Care Expenditures: United States, 2000-2009,” JAMA, 2012, 307(18):1934-40.
doi: 10.1001/jama.2012.3951 and also Patrick SW, Davis, MM, Lehman CU, Cooper WP “Increasing Incidence and
Geographic Distribution of Neonatal Abstinence Syndrome: United States 2009-2012.”
6
Patrick SW, et al. “Increasing Incidence and Geographic Distribution of Neonatal Abstinence Syndrome,” (2015)
652
7
Patrick SW, et al. “Increasing Incidence and Geographic Distribution of Neonatal Abstinence Syndrome, (2015)”
653-654.
8
Hudak M. L., Tan, R. C., American Academy of Pediatrics (AAP), Committee on Drugs, & AAP Committee on Fetus
and Newborn. (2012). “Neonatal Drug Withdrawal” Pediatrics, 2012, 129, e540-560, doi: 10.1542/peds.2011-3212
9
Hudak and Tan, et al. “Neonatal Drug Withdrawal, 2012; and see also Hamdan, Ashraf, “Neonatal Abstinence
Syndrome” published in Medscape, Updated: Dec 20, 2017 https://emedicine.medscape.com/article/978763overview
10
Maguire DJ, Tylor S, Armstrong K, Shaffer-Hudkins E, Germain AM, Brooks SS, Cline GJ, Clark, L. “Long-term
Outcomes of Infants with Neonatal Abstinence Syndrome” Neonatal. Netw. 2016; 35(5): 277-286
11
Hudak and Tan, et al. “Neonatal Drug Withdrawal AAP Guidance, 2012
12
Kraft WK, Stover MW, Davis JM. “Neonatal Abstinence Syndrome: Pharmacologic Strategies for the Mother and
Infant,” Seminars in perinatology. 2016;40(3):203-212. doi:10.1053/j.semperi.2015.12.007
5

2

NAS Diagnosis and Treatment
Diagnosis
While standards of care are evolving for screening and treating NAS, the use of assessment and
screening tools is acknowledged as critical 13. There is no one specific NAS screening guideline
that is uniformly endorsed or adopted. Health care providers predominantly diagnose NAS using
validated scoring tools, such as the Finnegan Neonatal Abstinence Scoring Tool, which
calculates a score based on a variety of central nervous, metabolic, respiratory, and gastrointestinal symptoms that might be observed in the infant. 14 Medical literature highlights the
importance of hospitals and nurseries adopting standard protocols and training staff in the correct
use of the chosen assessment tool, as well as providing training in the evaluation and treatment
of the presenting NAS symptoms. 15
Treatment
The American Academy of Pediatrics recommends that infants with NAS should not be initially
treated with medication. Pharmacologic treatment, such as the use of liquid methadone,
morphine, or other pharmacological interventions, may be necessary only for the treatment of
more severe signs of NAS. Instead, recommendations highlight initially attempting the use of
non-pharmacologic treatment, which includes placing the infant in a dark and quiet environment,
swaddling, rocking, breastfeeding, and providing high-calorie nutrition in frequent small
feedings, among other techniques. 16 Not all opioid-exposed infants develop NAS and it is
important to tailor treatment to the individual needs of the infant. Some infants develop very
mild signs of drug withdrawal that can be effectively treated with non-pharmacological
intervention, including rooming in with their mother 17 and breastfeeding when it is appropriate. 18
When utilized appropriately, such non-pharmacological interventions have resulted in a
reduction in length of stay, length of treatment, and percentage of infants requiring
pharmacotherapy. 19

Substance Abuse and Mental Health Services Administration. Clinical Guidance for Treating Pregnant and
Parenting Women With Opioid Use Disorder and Their Infants. HHS Publication No. (SMA) 18-5054. Rockville, MD:
Substance Abuse and Mental Health Services Administration, 2018.
14
Substance Abuse and Mental Health Services Administration. Clinical Guidance for Treating Pregnant and
Parenting Women with Opioid Use Disorder and Their Infants. HHS Publication No. (SMA) 18-5054. Rockville, MD:
Substance Abuse and Mental Health Services Administration, 2018. P79
15
Hudak and Tan, et al. “Neonatal Drug Withdrawal, 2012
16
Hudak and Tan, et al. “Neonatal Drug Withdrawal, 2012
17
MacMillan KDL, Rendon CP, Verma K, Riblet N, Washer DB, Volpe Holmes A. Association of Rooming-in With
Outcomes for Neonatal Abstinence Syndrome: A Systematic Review and Meta-analysis. JAMA pediatrics. 2018
18
Jannson LM. ABM clinical protocol #21: Guidelines for breastfeeding and the drug-dependent woman.
Breastfeed Med. 2009;4(4):225-228
19
MacMillan KDL, Rendon CP, Verma K, Riblet N, Washer DB, Volpe Holmes A. Association of Rooming-in With
Outcomes for Neonatal Abstinence Syndrome: A Systematic Review and Meta-analysis. JAMA pediatrics. 2018; and
13

3

Mothers as Part of Treatment
Several studies currently highlight the importance of the involvement of mothers and their
interaction with the newborns during treatment whenever possible. The importance of mothers
residing (or “rooming in”) with the infant (or spending as much time as possible in direct contact
with the infant) during the NAS treatment period and breastfeeding when possible is becoming
more recognized as the standard of care. 20 Skin-to-skin contact and breastfeeding have been
shown to be of direct benefit to the infant in the treatment of the symptoms of infants with NAS.
Multiple Specialty Societies support breastfeeding among opioid-dependent women if the
women are enrolled in substance abuse treatment and no contraindications to breastfeeding are
observed, such as ongoing drug use or HIV infection. 21 Studies continue to show the importance
of keeping the mother and infant together as part of the infant’s treatment for NAS. 22
One prominent option for accomplishing these goals involves creating an environment that
allows mothers to “room-in” with the infants. A recent study found that infants who “roomedin” with their mothers were 63 percent less likely to receive drugs like morphine or methadone
for withdrawal symptoms. They also tended to leave the hospital about ten days sooner than
infants who did not room in with mothers. 23
Supporting the mother, father, and other caregivers alongside the infants additionally provides a
direct benefit to the infant, by encouraging the infant’s mother, father, and/or other future
caregivers to learn and practice specialized strategies to comfort an infant with NAS. This
hands-on specialized training and supervised practice of methods of caring for infants with NAS
provides a direct benefit to the infant during all phases of treatment.
Continuity of Care and Case Management as Part of Treatment
Further, in order to provide the infant with the best chances for a continued healthy trajectory,
coordination and planned transitions from each treatment stage, including case management and
ongoing services for the infant and mother should be addressed.

Holmes AV, Atwood EC, Whalen B, et al. Rooming-In to Treat Neonatal Abstinence Syndrome: Improved FamilyCentered Care at Lower Cost. Pediatrics. 2016;137(6)
20
Bagley SM, Wachman EM, Holland E, Brogly SB. “Review of the assessment and management of neonatal
abstinence syndrome.” Addict Sci Clin Pract. 2014 9(1):19. doi: 10.1186/1940-0640-9-19
21
Hamdan, Ashraf, “Neonatal Abstinence Syndrome” updated 2017
22
Abrahams, R.R., Kelly, S.A., Payne, S., Theissen, P.N., Mackintosh, J. & Janssen, P.A. (2007) “Rooming-in
Compared with Standard Care for newborns of mothers using Methadone or Heroin.” Canadian Family Physician,
53(10), 1722-1730
23
MacMillan KD, Rendon CP, Verma K, Riblet M. Washer DB. Holmes AV, “Association of Rooming-in With
Outcomes for Neonatal Abstinence Syndrome: A Systematic Review and Meta-analysis.”, JAMA JAMA Pediatr,
doi:10.1001/jamapediatrics.2017.5195 https://jamanetwork.com/journals/jamapediatrics/fullarticle/2672042

4

As part of NAS treatment and planning, mothers may require an assessment of their own SUD
and/or mental health treatment needs. This is an opportunity to identify timely and appropriate
treatment options for the mother or caregiver to benefit not only that individual, but the
continued wellbeing of the infant.
Case management pre-delivery, during treatment, and post-discharge, can be a lynchpin for
providing and maintaining effective care and treatment of infants with NAS. Case management
services assist the infant and caregiver in gaining access to needed medical, social, educational
and other services. Case management services are critical for infants with NAS and their
caregivers since they both are experiencing continuous changes in their health, environment, and
recovery status. In order to sustain the infant and caregiver as they navigate these changes, case
management can assist them in identifying and gaining access to supports that help surmount the
challenges and engage in behaviors that support healthy outcomes.
Medicaid Coverage for NAS Treatment
General Medicaid Requirements
In terms of coverage of services under the state plan, among other applicable standards, coverage
must meet three foundational requirements: freedom of choice of providers; comparability of
services; and statewideness of coverage. Freedom of choice of providers means that
beneficiaries must be able to receive services from any qualified provider who agrees to furnish
services to them (including agreement to accept Medicaid payment and abide by applicable
program standards). Comparability of services means that states must offer services in the same
amount, duration and scope to all members of a categorically needy eligibility group. For
example, if a beneficiary who is a child under age 21 does not have a NAS diagnosis, but has
comparable needs as a child who has been diagnosed with NAS, services to address that child’s
needs must be covered in the same amount, duration and scope as for a child who has been
diagnosed with NAS. Finally, NAS treatment services under the state plan must be available
statewide, and not restricted to certain geographic locations in the state. 24 The Medicaid Early
and Periodic Screening, Diagnostic and Treatment (EPSDT) benefit provides comprehensive and
preventive health care services for children under age 21 who are enrolled in Medicaid. In
accordance with section 1905(r) of the Act, states are required to make available all medically
necessary services that are included under the benefits in section 1905(a) of the Act in order to
correct or ameliorate the child’s physical and mental health conditions. EPSDT services must be
provided by qualified providers, and must be made available to children with a medical need for
the services.
Coverage for Infants, Excluding Payment for Room and Board
24

A state seeking to provide NAS coverage without satisfying the free choice of provider, comparability, and statewideness
requirements would need to seek approval for a waiver of these requirements, or expenditure authority for costs not otherwise
matchable, under an applicable Medicaid authority such as section 1115, section 1915(b), or section 1915(c) of the Act.

5

As the number of infants born with NAS continues to rise, states are exploring NAS treatment
settings outside of hospital inpatient settings. These settings may be used to treat infants with less
severe NAS or to care for infants who are not medically ready to return home, but who are stable
enough to transfer to a lower level of care and can be safely discharged from the hospital. While
these treatment settings may be residential in nature and provide 24 hour care, they may not meet
the Medicaid standards for facility-based inpatient settings, thus preventing reimbursement for
room and board. The Medicaid covered services delivered in these settings, however, may be
appropriately covered and paid under section 1905(a) of the Act as described in the State plan.
For infants with NAS, specific services may include assessments, development of care plans,
swaddling, feeding, and specialized care of the infants. These services may be covered under a
variety of Medicaid state plan benefits provided they meet the requirements for the benefit under
which the services are provided. Potential benefit categories include, but are not necessarily
limited to, physicians’ services; services provided by other licensed practitioners; physical and
occupational therapies; speech, hearing and language disorder services; respiratory care services;
diagnostic and rehabilitative services; prescription drugs; non-emergency transportation to
medical care; and case management.
States may design payment methodologies for individual services, or may consider creating a
bundled rate for services provided to infants in settings, like a pediatric residential center
specializing in NAS treatment services. As an example, CMS approved a West Virginia state
plan amendment (WV-17-0004) on February 8, 2018 that pays an all-inclusive rate for neonatal
abstinence treatment professional services, as well as ancillary costs directly related to the
provision of these services, but does not include room and board costs. A state could reimburse
providers for medically necessary Medicaid state plan services provided to infants with NAS
who are residing in a neonatal residential center or at home. The residential setting could act as a
point of coordination for billing and payment for covered Medicaid services furnished to the
infants by qualified providers who may be employees of or under contract with the neonatal
residential center. However, such payments may not include costs associated with room and
board unless the neonatal residential center meets the definition of any inpatient facility type for
which expenditures for room and board may be made under the state plan (as discussed below).
Coverage for Infants, Including Payment for Room and Board
Infants with NAS have traditionally been treated in hospital inpatient settings, often with lengthy
stays. Under current Medicaid law, medical assistance payment for room and board is only
available with respect to four facility types that provide Medicaid-covered, institutionally-based
benefits: nursing facilities, inpatient hospitals, psychiatric facilities for individuals under age 21,
institutions for mental disease for individuals age 65 or older that otherwise would qualify as an
inpatient setting, and intermediate care facilities for individuals with intellectual disabilities.
These types of facilities must meet certain federal standards and conditions of participation
requirements prescribed by the Secretary. Facilities that meet the Medicaid requirements,
including conditions of participation, could receive a Medicaid payment that includes room and
6

board costs. As an example, an inpatient hospital or a nursing facility for individuals under 21
that meets the Medicaid requirements and includes a pediatric center treating infants with NAS
may receive such payments.
Coverage for Medicaid Eligible Mothers of Infants with NAS
If the mother is Medicaid-eligible in her own right, she may receive any medically necessary
services covered in her state, which may include counseling and medication-assisted treatment
(MAT) to treat her substance use disorder (SUD) under the rehabilitative services benefit, as well
as other medically necessary Medicaid services. Women with SUD are more likely to relapse
after delivery. 25 During this extraordinarily stressful time, it is important to assist the mother
with a review of her potential Medicaid coverage, and offer meaningful, effective, and ongoing
SUD treatment services and support to mothers, fathers, and other caregivers. Discontinuation of
pharmacotherapy for SUD should generally be avoided in the immediate postpartum period. 26
Many states are moving toward covering a full continuum of care for SUD treatment. These
services may be provided to a mother on an outpatient basis or in a residential setting. However,
services provided in a residential setting for the mother, such as treatment for SUD may be
subject to the Institution for Mental Diseases (IMD) coverage exclusion.
An IMD is a hospital, nursing facility or other institution of more than 16 beds that is primarily
engaged in providing diagnosis, treatment or care of persons with mental diseases (i.e., mental
illness and/or SUDs), including medical attention, nursing care and related services. The IMD
exclusion prevents Medicaid coverage for individuals aged 19-64 who are residents of an IMD,
for any services, either inside or outside the IMD. 27 CMS recently established a new Section
1115 Demonstration policy designed to facilitate partnerships with states to ensure Medicaid
beneficiaries have access to evidence-based treatment along a full continuum of care that may
include certain SUD treatment in facilities that qualify as IMDs. 28
Like all post-partum mothers, mothers of infants with NAS are at risk for maternal depression, a
well-documented serious and widespread condition that not only affects the mother, but may
have a lasting, detrimental impact on the child’s health. State Medicaid agencies may cover
maternal depression screening as part of a well-child visit.29 For mothers who are also Medicaid
Helmbrecht, GD. & Thiagarajah, S (2008). “Management of addiction disorders in pregnancy” Journal of
Addiction Medicine, 2(1), 1–16
26
Jones, HE, Deppen, K., Hudak, ML, Leffert, L., McClelland, C., Sahin, L., Creanga, A. A. (2014b). Clinical care for
opioid-using pregnant and postpartum women: The role of obstetric providers. American Journal of Obstetrics and
Gynecology, 210(4), 302–310. doi:10.1016/j.ajog.2013.10.010
27
State Medicaid Manual 4390 A2; at https://www.cms.gov/Regulations-and-Guidance/guidance/Manuals/PaperBased-Manuals-Items/CMS021927.html
28
https://www.medicaid.gov/federal-policy-guidance/downloads/smd17003.pdf
SMD # 17-003 RE: Strategies to Address the Opioid Epidemic
29
https://www.medicaid.gov/federal-policy-guidance/downloads/cib051116.pdf
25

7

eligible, Medicaid can play a significant role not only in screening, but also in maternal
depression treatment.
Coverage for Non-Medicaid Eligible Mothers of Infants with NAS
Medicaid-covered services are only available to Medicaid-eligible individuals. CMS has
previously stated, however, that non-Medicaid-eligible mothers may receive some benefit from
certain services that are directed at treating and promoting the health of the child to reduce or
treat the effects of the mother’s condition on the child. 30 NAS treatment services such as
counseling the mother in how to care for and interact with her infant with NAS, and providing
training to the mother about special protocols on how to care for and breastfeed an infant with
NAS, may be covered if the infant is present and the therapeutic interventions are for the direct
benefit of the infant. For NAS treatment services to be for the direct benefit of the infant, the
services must actively involve the infant, be directly related to the individualized needs of the
infant and be delivered to the infant and mother together. Finally, the services must be coverable
under a benefit in section 1905(a) of the Act (e.g., medical or remedial services provided by a
physician or other licensed practitioner). If each of the foregoing conditions is met, services that
involve a non-Medicaid eligible mother may be claimed as a direct service to the infant pursuant
to the EPSDT benefit.
Coverage of Case Management Services
Targeted Case Management is an available service under Medicaid state plan benefits. 31
Effective case management includes: assessing the need for medical, educational, social and/or
other services; development of a specific individualized care plan in conjunction with the
mother and/or caregiver; referral and related activities to help the individual obtain needed
services; and monitoring and follow up activities to ensure that changes in the needs or status
of the infant are reflected in the care plan and that the plan is effectively implemented and
adequately addresses the needs of the individual. Case management assistance to caregivers in
accessing transportation, appropriate child care, and other services post discharge may be
critical in meeting continuing health care needs.
Coverage of Services at Home
After the infant is discharged home, there may be a need for follow-up or additional services to
ensure the infant’s continued health and development. The Maternal, Infant, and Early
Childhood Home Visiting (MIEDHV) Program funds states, territories, and tribal entities to
develop and implement evidence-based home visiting services for at-risk pregnant women and
Maternal Depression Screening and Treatment: A Critical Role for Medicaid in the Care of Mothers and Children
https://www.medicaid.gov/federal-policy-guidance/downloads/cib051116.pdf
Maternal Depression Screening and Treatment: A Critical Role for Medicaid in the Care of Mothers and Children
31
42 CFR 440.169;
30

8

parents with young children up to kindergarten entry. 32 The majority of home visiting programs
deliver services such as screening, case management, family support, counseling, and skills
training. 33 Some programs serve expecting mothers, while others serve families after the birth of
a child. Each state has its own system in place to determine MIECHV eligibility. 34 Once enrolled
in the program, home visitors screen all enrolled children using standardized developmental
screening tools. Home visitors will help ensure that children and families, on a voluntary basis,
obtain the services they need, as the coordination of services to families is a MIECHV Program
priority.
As noted above, Medicaid coverage for services would depend on whether 1) the infant and/or
other caregiver are Medicaid-eligible; and 2) the proposed services are coverable through
existing Medicaid coverage authorities. Examples of Medicaid state plan benefits that include
services that may be furnished as part of a home visiting program are: case management,
physical therapy, occupational therapy, speech-language and audiology services, preventive
services, rehabilitative services, and home health services. States may also wish to consider other
Medicaid authorities to furnish services within a home visiting program such as managed care
authorities, home and community-based services waiver programs, and section 1115
demonstration programs. Also as noted above, if a state sought to cover services to a nonMedicaid-eligible mother and claim the service as a direct service for the infant, the services
must actively involve the infant, be directly related to the needs of the infant, and such treatment
must be delivered to the infant and mother (or caregiver) together. For further information,
states can refer to the Joint Informational Bulletin on Coverage of Maternal, Infant, and Early
Childhood Home Visiting Services. 35
Continued Monitoring of Child Development and Provision of Necessary Services
Of additional importance to these infants is a continued assessment to review the infant’s
attainment of normal developmental milestones. The current data on in utero opioid and other
substance exposed infants is limited, although more concrete information will no doubt be
emerging as more of these infants are studied through their formative years. While research
continues, close follow up during home visits and well child visits are important ways to
determine whether additional assessments or services may be necessary to ensure the infant’s
continued health and optimal development.

Social Security Act, title V, §511(a);
https://mchb.hrsa.gov/maternal-child-health-initiatives/home-visiting-overview
34
Under Social Security Act, Title V, § 511(k)(2), “[t]he term “eligible family” means— (A) a woman who is
pregnant, and the father of the child if the father is available; or (B) a parent or primary caregiver of a child,
including grandparents or other relatives of the child, and foster parents, who are serving as the child’s primary
caregiver from birth to kindergarten entry, and including a noncustodial parent who has an ongoing relationship
with, and at times provides physical care for, the child.”
35
Coverage of Maternal, Infant, and Early Childhood Home Visiting Services, CMS/HRSA Joint Informational
Bulletin at https://www.medicaid.gov/federal-policy-guidance/downloads/cib-03-02-16.pdf
32
33

9

Conclusion
The significant increase in the number of infants born with NAS presents challenges for
treatment of both infants and their mothers. Appropriate treatment using the best evidence-based
practices can help these infants withdraw from opioids and other substances and lead healthier
lives. NAS treatment may occur not only in hospitals, but subsequently in other settings. In
addition to Medicaid covered treatment for infants, it is important for states to involve mothers
and other caregivers in the infant’s care, as appropriate. The use of interventions like swaddling,
quiet environments, little stimulation, skin-to-skin contact, and other environmental approaches
are critical first line care for these infants. States may also seek to cover initial or ongoing SUD
treatment services for Medicaid eligible mothers and/or fathers concurrently with NAS treatment
services directed at the infant. Services that begin at this critical time, and continue to follow and
support the infant and caregiver when the infant returns home, provide the highest likelihood for
optimal health status and positive outcomes for infants born with NAS. Medicaid services can
play a critical role in helping ensure access to treatment for these vulnerable infants and their
families.
States interested in learning more on this topic and/or requesting technical assistance may
contact Kirsten Jensen, Director, Division of Benefits and Coverage at
Kirsten.Jensen2@cms.hhs.gov.

10

